Case 1:19-cv-00005-WES-PAS Document 1-14 Filed 01/03/19 Page 1 of 4 Page|D #: 154

EXHIBIT EE

Case 1:19-cv-00005-WES-PAS Document 1-14 Filed 01/03/19 Page 2 of 4 Page|D #: 155
Orlans PC "
p, o, sex 5041 usPS CERT\F»ED MA\L'“

|1|\||\¥\ |||| \\|\| mm m

9214 8900 0017 8600 0003 0714 42
F\LE.' 18-001293

DOLORES CEPEDA
177 DEXTER STREET, FLOOR 1
PRO\/|DENCE, Rl 02907

Case 1:19-cv-OOOO5-WES-PAS Document 1-14 Filed 01/03/19 Page 3 of 4 Page|D #: 156

ORLANS PC pi§i“@?i

 

 

lb t?"élli 7:’§"3'/8£)’£,` il t% ~ 1 *
A low firm licensed in twiw`©rlene com
DC, 351 MA M[)‘ M;; ;»\;H: ,j;;;;‘ mg Eltlssionne inform 33€ Al‘v"§ w ':`i’r`)(} i~`»l'»/l ti l'

TH`IS COMM`UNICATION IS FROM A DEBT COLLEC'I`OR. THIS IS AN ATTEMPT TO COLLEC'I` A
D`EB'I` AND ANY INFORMATION OBTAlN.ED WILL B'E USED FOR 'l`H.AT PURPOSE.

I`N THE EVENT YOU ARE SUBJECT TO AN AU'I`OMATIC STAY ISSUED BY A UNI'I'ED STATES
BANKRUPTCY COURT OR THE REFERENCED DEBT HAS BEEN DISCHARGED IN BANKRUP'I`CY.
THIS COM`MUNICAT!ON lS `FOR INFORMATIONAL PUR`POSES AND IS NOT INTEN`DED TO BE AN
ATTEMPT TO COLLECT A DEBT.

IF YOU ARE NOW ON ACTIVE MILITARY DUTY OR HAVE BEEN lN THE PRIOR 'I'W,ELV`E
MONTHS, OR IF YOU A.RE A DEPE.NDENT OF AN AC'I`lVE SERVICEMEMBER, .P.LEASE CONTACT

OUR OFFICE AS YOU M.AY BE ENT!TLED '1`0 PROTEC'I`IONS UNDER THE SERV]CEMEMBERS
ClVlL RELlEF ACT.

May 1.2018

VlA CERTI_FI.ED MAIL RETURN RECEIPT REQUESTED and F`IRST CLASS MAlL
Dolores Cepeda

177 De>\ter Street, Floor l

Providence, Rl 029()7

RE: Our File Number: 18~001293
Property Address: 177 De.\'ter Street_. Providence, Rl 02907

Denr Dolores Cepeda:

Tltis law firm has been retained by Fay Servicing, LLC regarding the mortgage which encumbers the above real
property (the “Mongztge"). 'l‘he Note evidencing the loan in the original principal amount of $255,00(`)_00 and the
Mongage are collectively called the "Mortgagc L-oant"

According to the records of our client, your Mortgage Loan is in default. As a result, the Mortgage Loz\n has been
accelerated and Fay Ser\'icing, LLC has referred the matter to our office for further action. P'lease see the
following page for a statement of the amount owed and important additional information

You may have the right to reinstate the Morlgage Lonn by paying all past due installments late chztrges. delinquent
taxes. insurance premiums, and costs and fees incurred in the foreclosure To request reinstatement infonnation,
contact our Loan Resolntion Department at (781) 790-7800.

Any right you may have to reinstate your Mortgage loan and the procedures for reinstatement outlined
above do not alter or amend your validation rights as described on the following page of this notice.

\./`ery truly yours,
Orlans PC

l8-(')()1293/~/()'74/CO`NAOM__DR

Case 1:19-cv-OOOO5-WES-PAS Document 1-14 Filed 01/03/19 Page 4 of 4 Page|D #: 157

'NOTICE or 'DEBT 'PURSUANT To
15 usc §1692

lt Thc amount of debt as of May l. 2018 is $265.899.58.

f`)

. Becuuse of interest, fees and costs, and other charges that may vary front day to day, the amount you owe at
a later date may be greater than the amount stated above Please contact Fay Senficirig, LLC or Orlans PC at
(781) 790-7800 to obtain nn updated payoff amount

3. The name of the creditor to whom the debt is owed is Wilinington Trust Nationnl Association, not inns
indit idual capacit§ but solely ns trustee for MFRA T rust Ztll~l~Z

44 Unless you, within thirty days after receipt of this notice, dispute the validity of the debt. or any portion
thereof the debt will be assumed to be valid by Orlans PC.

5` lf you notify Orlans PC in writing within the thirty day period that the debt_. or any portion thereof. is
disputed ()rlans PC will obtain verification of the debt or a copy of a judgment against the consumer and a

copy of such verification or judgment and any other information required by applicable lnw. will be mailed
to you by Orlans PC; and

6. Upon your written request within the thirty day pcriod. Orlans PC neill provide you with the name and
address ol` the original creditor, if different from the current creditor.

lS-OO1293/-/674/CONAOM__DR

